Citation Nr: 1007940	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefits sought on 
appeal.

At a December 2009 Travel Board hearing at the RO, the 
Veteran testified before the undersigned Veterans Law Judge 
about his symptoms resulting from his service-connected 
generalized anxiety disorder and hypertension.  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's generalized 
anxiety disorder caused no more than occupational and social 
impairment, with deficiencies in most areas; near-continuous 
depression affecting his ability to function independently; 
impaired impulse control resulting in clear risk to 
employment; and difficulty in adapting to stressful 
circumstances including work. The evidence does not show 
total occupational and social impairment.

2.  The veteran's hypertension results in diastolic pressure 
that is predominantly less than 110 and systolic pressure 
that is predominantly less than 200.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the schedular criteria are met for a disability rating of 70 
percent, and no more, for generalized anxiety disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9400 
(2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
letters dated in June 2007 and March 2008.  These documents 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
that would provide a basis for the rating claims on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in an October 2008 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the Veteran has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received from VA, and VA examination reports.  Findings from 
these examinations, and other medical records on file, are 
adequate for the purposes of deciding the claims on appeal.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There 
is no evidentiary indication that the conditions under review 
here have worsened since these evaluations so as to require 
any additional examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

If a veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has 
already been established, such as here with both claims on 
appeal, then the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
staged ratings appropriate also in cases where the appeal was 
not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim 
below, the Board has considered whether different ratings may 
be warranted for different time periods based on the evidence 
of record.  Thus in deciding the claims below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the 
symptoms of his service-connected disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

A.  Generalized Anxiety Disorder

Currently, the RO has assigned the Veteran's generalized 
anxiety disorder a disability rating of 50 percent.  The RO 
has assigned that rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400, reflecting service connection for 
generalized anxiety disorder.  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2009).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's generalized anxiety disorder, is rated under 38 
C.F.R. § 4.130, Diagnostic Code 9400.  Under that code, 
pursuant to the general rating formula, a 50 percent 
evaluation is warranted if evidence shows occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted if evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies regarding GAF scores relevant to this 
case:

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood. These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work.

A GAF score from 41 to 50 is defined as serious symptoms 
or any serious impairment in social, occupational, or 
school functioning.

A GAF score from 51 to 60 is defined as moderate 
symptoms, or moderate difficulty in social or 
occupational functioning.

DSM- IV.

The relevant medical evidence on file consists of records 
showing treatment by VA medical providers dated from 2005 to 
October 2008; and reports of VA examinations in January 2005, 
July 2007, and April 2008 .  The following is a summary of 
representative medical evidence material to the Veteran's 
claim over the relevant period.

The report of the January 2005 VA examination shows that the 
Veteran reported that he had not been hospitalized 
psychiatrically since his last VA examination, which was in 
May 2002.  At the time of the examination he was married and 
employed.  The Veteran reported he had seen a psychiatrist on 
a regular basis in the previous two years and was currently 
taking Klonopin and Celexa for his psychiatric disorder.  

The Veteran reported that he had been  employed by the U.S. 
Postal Service since 1988.  He reported having considerable 
ongoing difficulty at his job.  The difficulty was primarily 
due to his temper outbursts and confrontations with 
supervisors and coworkers.  The difficulty necessitated his 
taking frequent sick leave-several days a month, because of 
anxiety and depression, in addition to physical complaints  
regarding his left leg.  He reported that since his last 
examination he was written up (discipline action) at least 
once, and received counseling, for losing his temper on the 
work floor.  

On examination the Veteran was casually dressed, 
appropriately groomed, alert, and oriented in all spheres.  
He made good eye contact and displayed behavior appropriate 
to the interview.  His mood was anxious and depressed.  He 
cried several times during the interview and his affect was 
generally sad.  He denied suicidal or homicidal ideation.  He 
displayed no impairment of communication or thought process.  
His speech was spontaneous, relevant and at a normal rate and 
rhythm.  His thinking was logical, goal oriented, and without 
evidence of thought disorder.  He denied hallucinations or 
delusions.  He did not report having panic attacks, phobias, 
obsessive thoughts, or rituals interfering with functioning.  
He showed adequate maintenance of personal hygiene.  He 
reported having chronic middle insomnia resulting in fatigue 
during the day.  His long and short term recall were grossly 
intact.  His attention and concentration were somewhat 
impaired but adequate.  His judgment and insight were 
present.

The examiner opined that a comorbid dysthymic disorder 
represented a progression of the Veteran's generalized 
anxiety disorder; and that although the Veteran's outpatient 
treating psychiatrist had diagnosed post-traumatic stress 
disorder, the Veteran did not appear to meet such criteria.  
After examination the report contains a diagnosis of 
generalized anxiety disorder, and dysthymic disorder, 
representing a progression of the generalized anxiety 
disorder.  On Axis V, the report records a GAF score of 49, 
reflecting (symptoms of generalized anxiety disorder) 
frequent worry, impaired concentration, sleep disturbance, 
irritability, fatigue, restlessness; and (symptoms of 
dysthymic disorder) depressed mood, feelings of hopelessness, 
low self-esteem.  The examiner estimated a GAF score of 48 to 
53 for the past year.

In a January 2005 addendum to the January 2005 VA 
examination, the examiner indicated that he had not had 
access to the claims file to review at the time of the 
January 2005 examination.  The addendum contains essentially 
the same findings as contained in the earlier VA examination 
that month. 

The report of a July 2007 VA examination shows that the 
Veteran continued to have regular outpatient psychiatric 
treatment from a VA psychiatrist, and receiving medication, 
Bupropion and Lorazepam, which the Veteran reported to not be 
especially effective in regulating his anxiety.  

The Veteran reported having worked full time for the Postal 
Service for the last 18 years.  He took two weeks of sick 
leave in 2006 after reported he was too stressed to work.  He 
took another two weeks off in 2007 after an argument with a 
customer.  His mother died in 2006 and this caused him 
considerable distress.  The Veteran took extended sick leave 
in March 2007.  

The Veteran reported having sleep disturbance, which the 
examiner opined was more to do with sleep apnea than 
psychiatric symptoms.  On examination, the Veteran was alert 
and oriented in all spheres.  His mood was irritable, his 
affect was initially exaggerated and labile, but mostly 
controlled and pleasant during the interview.  He denied 
suicidal and homicidal ideation.  His speech and thought 
process were unimpaired.  He spoke at a normal rate and 
rhythm with normal intonation.  His thinking was logical and 
goal directed, without evidence of formal thought disorder.  
He did not report having hallucinations or delusions.  His 
long and short term recall were grossly intact.  His 
attention and concentration were adequate for interview 
purposes.  The Veteran showed adequate hygiene.  He reported 
no panic attacks, phobias, obsessive thoughts or rituals 
interfering with functioning.  He denied any current 
substance abuse.  His judgment and insight were present.  

After examination, the report contains an Axis I diagnosis of 
generalized anxiety disorder.  The examiner recorded a GAF 
score of 60, reflecting irritability, worries about physical 
health, and relative social withdrawal.  The examiner 
estimated the GAF score for the past year to be in the range 
of 55 to 61.

VA treatment records in September 2007 show that the Veteran 
was seen at the VA emergency department with complaints that 
he told his boss at work he was feeling like killing someone.  
He was admitted from the VA emergency department for VA 
hospitalization in September 2007 for psychiatric treatment.  
During hospitalization, an inpatient psychosocial assessment 
report contains an admitting diagnosis on Axis I of PTSD, 
major depressive disorder, rule out alcohol abuse versus 
dependence.  On Axis V, the GAF score was 40.  An attending 
note by his treating psychiatrist contains an impression of 
severe PTSD with anniversary trigger, dysomnia.

The report of an April 2008 VA examination shows that the 
Veteran reported some moderation of anxiety and anger with 
his current medications.  The report records that the Veteran 
had problems at his job, including a recently ended 
suspension and short-lived removal from his position 
resulting from a verbal threat the Veteran made to his 
postmaster.  The Veteran did not work from September 2007 to 
April 2008, pending multiple evaluations, hearings, and 
appeals.  He was allowed to return to a different facility as 
a custodian on the condition that he sign a "last chance 
letter" and agree to regular counseling sessions.  The 
report further records that the Veteran continued to live 
with his wife and two adult children, which whom he reported 
having loving relationships.  

The Veteran reported complaints that he had frequent 
irritability, impulsive anger, and frequent worry.  The 
examiner characterized the Veteran's report of symptoms as 
having moderate symptoms daily.  He reported that his 
unemployment from September to April was the direct result of 
his irritability associated with his generalized anxiety 
disorder.  The Veteran reported that he had had no 
interpersonal problems or time off since his reinstatement 
one week before the present examination.

In noting the effects of the Veteran's psychiatric condition 
on his social functioning, the examiner noted that the 
Veteran continued to harbor resentments against immigrants; 
limited his social interaction to his immediate family; and 
his temper outbursts continued unabated, with the 
consequences noted above regarding his job. 

On examination, the examiner made findings similar to that 
contained in previous examinations.  The Veteran was casually 
dressed, appropriately groomed, alert and oriented in all 
spheres.  His mood was anxious and irritable, and his affect 
congruent with his thought content.  He did not report any 
suicidal or homicidal ideation.  His speech and thought 
process were unimpaired.  He spoke at a normal rate and 
rhythm with normal intonation.  His thinking was logical and 
goal directed, without evidence of formal thought disorder.  
He did not report having any hallucinations or delusions.  
His long and short term memory was present.

The examiner commented that the Veteran did not report 
symptoms fully consistent with a DSM-IV diagnosis of PTSD; 
and that any such symptoms of PTSD and impulse control 
disorder represented a continuation of the diagnosed 
generalized anxiety disorder.  

With respect to the effects of the mental disorder on 
occupational and social functioning, the examiner opined that 
the Veteran's psychiatric disorder resulted in  reduced 
reliability and productivity due to mental disorder signs and 
symptoms.  The report contains an Axis I diagnosis of 
generalized anxiety disorder; and on Axis V, a current GAF 
score of 51, reflecting anxiety, irritability, recent 
conflict on the job, and interpersonal conflicts.  The 
examiner estimated the GAF score for the past year to be 45 
to 60. 

VA treatment records during the relevant period show that the 
Veteran received outpatient psychiatric treatment for 
symptomatology diagnosed to include PTSD and generalized 
anxiety disorder.  During numerous treatment visits, the 
treatment provider predominantly estimated a GAF score of 50.  
Findings included symptoms of periodic flashbacks, 
nightmares, and avoidance of Vietnam-related issues. 

Of record are a number of letters from the U.S. Postal 
Service to the Veteran dated between September 2007 and 
February 2008.  These letters show that the Veteran was 
placed on an off duty status, effective from September 7, 
2007 to continue until advised otherwise; that he was 
scheduled for a Fitness For Duty Examination in October 2007, 
and a follow-up examination in November 2007; that in January 
2008 he was notified of a proposal to remove him from the 
Postal Service; and that in February 2008 he was notified 
that charges for the proposed removal were considered to be 
fully supported by the evidence and warranted his removal.  
All of these documents related to the charges against the 
Veteran related to his behavior that can be associated with 
his service-connected psychiatric disability.

On review of the record, and after giving the Veteran the 
benefit of the doubt, the objective medical evidence is at 
least in equipoise as to whether the Veteran's service-
connected generalized anxiety disorder results in 
symptomatology productive of occupational and social 
impairment with deficiencies in most areas, especially 
associated with work or relationships with anyone outside of 
his immediate family.  

Clearly the objective medical findings document that the 
disorder has resulted in serious impairment and an inability 
to establish and maintain effective relationships with 
respect to his job and occupational functioning.  Clearly, as 
reflected in medical evidence showing an unqualified nexus 
between the Veteran's occupational difficulties and his 
psychiatric disability, his psychiatric disability has 
resulted in difficulty in adapting to stressful circumstances 
in the workplace, which has more than once placed his job in 
jeopardy and recently has nearly caused him the permanent 
loss of his job.    

While the Veteran does not exhibit the full basket and 
severity of symptoms identified in the schedular criteria for 
a 70 percent disability rating, the VA medical evidence 
showing a severity resulting in hospitalization, and other 
medical evidence as discussed above, tip the scale toward the 
finding that the Veteran's service-connected generalized 
anxiety disorder so impacts his social and industrial ability 
as to warrant a 70 percent rating throughout the period since 
he submitted his claim for increase.

The examiner at the April 2008 VA examination opined that the 
Veteran's psychiatric condition resulted in "reduced 
reliability and productivity" consistent with a rating of 
only 50 percent.  That examiner estimated the GAF score for 
the past year to be in the range of 45 to 60.  That range is 
consistent with symptoms ranging from serious impairment 
(reflecting an inability to keep a job) to moderate symptoms 
(occasional panic attacks/conflicts wit peers or co-workers) 
over the past year.  See Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  Findings from that VA 
examination are similar to those contained in the earlier 
July 2007 VA examination.  

In contrast, much of the remainder of the medical evidence of 
record reflects much more severe psychiatric symptoms.  
First, the findings at the earlier January 2005 VA 
examination include a current GAF score of 49, which reflects 
serious symptoms such as being unable to keep a job.  Other 
medical records show that the Veteran was hospitalized for 
several days in September 2007, when the provider estimated a 
GAF score of 40, reflecting serious symptoms.  Id.  
Throughout the relevant period, the Veteran's treatment 
providers have consistently estimated the GAF score to be 50, 
reflecting serious symptoms.  Id.

The Veteran has generalized anxiety disorder resulting in 
various symptomatology including findings of periodic 
flashbacks, nightmares, avoidance of Vietnam-related issues, 
anxiety, irritability, conflicts on the job, interpersonal 
conflicts, social withdrawal, frequent worry, impaired 
concentration, sleep disturbance, fatigue, restlessness, 
depressed mood, feelings of hopelessness, and low self-
esteem.  Non-medical evidence contained in U.S. Postal 
Service documents on file reflect that the psychiatric 
disability is associated with symptomatic behavior leaving 
the Veteran ever in clear jeopardy of permanently losing his 
job.

Therefore, after resolving any reasonable doubt remaining in 
favor of the Veteran, and comparing the Veteran's symptoms to 
the provisions of the rating schedule, for the reasons 
discussed above, the criteria for a 70 percent rating for 
generalized anxiety disorder, are more nearly approximated.  
See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009). 

The objective medical evidence, the Veteran's statements and 
testimony regarding his symptomatology, and the work-related 
evidence of the Veteran's work difficulties, show a 
psychiatric disability that more nearly approximates that 
which warrants the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.7; Hart, supra.

A disability rating in excess of 70 percent, however, is not 
warranted since the disability picture does not meet or 
approximate the criteria for a 100 percent disability.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.  In that regard, the 
evidence does not show total occupational and social 
impairment.  There is no evidence that the Veteran's 
generalized anxiety disorder includes such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
his own occupation or name. 

In addition, there is no showing, and no allegation, that the 
Veteran's psychiatric disability reflects so exceptional or 
so unusual a disability picture as to warrant referral for 
consideration of the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  There is no indication that the disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned here) for any period 
since the Veteran submitted his claim for an increase in 
rating.  The condition does not exceed or even meet the 
criteria required for the maximum rating on a schedular 
basis.  Moreover, the psychiatric condition is not shown to 
warrant frequent periods of hospitalization-there was only 
one during the relevant period-or to otherwise render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of evidence is against the claim 
for a disability rating in excess of the 70 percent granted 
here for service-connected generalized anxiety disorder.  The 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied beyond that rating.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
B.  Hypertension

Service connection is in effect for hypertension, for which 
the RO has assigned a 10 percent disability rating under 38 
C.F.R. § 4.104, Diagnostic Code 7101. Under that diagnostic 
code, hypertension is evaluated pursuant to the following 
rating criteria:

A 10 percent rating is warranted for hypertension for cases 
in which the diastolic pressure is predominantly 100 or more; 
or if the systolic pressure is predominantly 160 or more; or, 
this is the minimum evaluation for an individual with a 
history of diastolic pressure of predominantly 100 or more 
and who now requires continuous medication for control; and

A 20 percent disability rating is warranted if the diastolic 
pressure is predominantly 110 or more; or the systolic 
pressure is predominantly 200 or more.

38 C.F.R. § 4.104, Diagnostic Code 7101.

For VA purposes, hypertension is defined as diastolic blood 
pressure that is predominately 90 millimeters or greater or 
systolic blood pressure that is predominately 160 millimeters 
or greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2009).  Also, hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  Id.

The relevant medical evidence for review includes the report 
of a VA examination in January 2005; and VA treatment records 
dated from the early 2005 through October 2008, which contain 
numerous blood pressure readings and other findings 
pertaining to the Veteran's hypertension.  

The report of the January 2005 VA examination shows that the 
Veteran stated that his current treatment was to take 
Atenolol 5 mg. every day for his high blood pressure.  On 
examination, blood pressure was measured three different 
times and each time recorded as 140/80.  There were no signs 
of atherosclerotic complications secondary to hypertension.  
Electrocardiogram examination showed a normal sinus rhythm 
with no signs of left ventricle hypertrophy.  After 
examination the report contains a diagnosis of hypertension, 
currently on medications; this does not interfere with his 
daily activity or occupation. 

The treatment records since 2005 record multiple blood 
pressure readings throughout the period from August 2006 to 
October 2008.  Review of these treatment records reveals that 
the Veteran's hypertension resulted in diastolic pressure 
readings that were predominantly less than 110 and systolic 
pressure readings that were predominantly less than 200.

In fact, the recorded diastolic pressure readings were 
essentially all less than 98, and the recorded systolic 
pressure readings were essentially all less than 151.  Of the 
numerous blood pressure readings dated within one year prior 
to the present claim on appeal, there was only one diastolic 
pressure reading of 98, the rest being lower; and only one 
systolic pressure reading of 151, the rest being lower.

Based on the foregoing, the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent.  The diastolic pressure has no been predominantly 
110 or more; and the systolic pressure has not been 
predominantly 200 or more.  Therefore, the criteria 
approximating the next higher rating of 20 percent have not 
been satisfied, and a higher evaluation for hypertension is 
therefore unwarranted under that criteria.

In addition, there is no showing, and no allegation, that the 
Veteran's hypertension disability reflects so exceptional or 
so unusual a disability picture as to warrant referral for 
consideration of the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  At the time of the January 2005 VA examination, the 
examiner opined that the Veteran's hypertension did not 
interfere with his daily activity or occupation.  The record 
since then does not show any significant worsening disability 
reflecting so exceptional or so unusual a disability picture 
as to warrant referral. 

In sum, the preponderance of evidence is against the claim 
for a disability rating in excess of 10 percent for service-
connected hypertension.  The benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent rating is granted for generalized anxiety 
disorder, subject to the controlling regulations governing 
the payment of monetary benefits.

A disability rating in excess of 10 percent for hypertension 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


